Citation Nr: 1547289	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-34 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for painful lipomas, upper body, for the period on appeal prior to December 3, 2013, and for an initial rating in excess of 20 percent for the period from December 3, 2013.

2.  Entitlement to an initial rating in excess of 20 percent for multiple lipomas, left upper extremity.

3.  Entitlement to an initial compensable rating for multiple lipomas, right upper extremity.

4.  Entitlement to an initial compensable rating for multiple lipomas, posterior trunk.

5.  Entitlement to an initial rating in excess of 10 percent for multiple lipomas, anterior trunk.

6.  Entitlement to an initial compensable rating for residual scars, right forearm, status post lipoma removal.

7.  Entitlement to service connection for a dental disorder for dental treatment purposes (claimed as "dental surgery gums").


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas.

With regard to the Veteran's dental claim, the Board notes that this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a dental disorder for dental treatment purposes.  Thus, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).

The Veteran submitted an application for automobile or other conveyance and adaptive equipment in September 2015.  He submitted a claim for service connection for post-traumatic stress disorder in October 2015.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period on appeal prior to December 3, 2013, the evidence fails to show that the Veteran had upper body lipomas that covered an area of at least 6 square inches (39 sq. cm.), were unstable or painful, or limited function.

2.  For the period from December 3, 2013, the evidence shows that the Veteran has upper body lipomas that are painful, but these are not unstable, they have not been productive of limitation of function.

3.  The evidence fails to show that the Veteran's multiple lipomas, left upper extremity, cover an area of at least 72 square inches (465 sq. cm.), limit function, or have been productive of pain or instability for which VA has not already assigned a separate rating.

4.  The evidence fails to show that the Veteran's multiple lipomas, right upper extremity, cover an area of at least 6 square inches (39 sq. cm.), limit function, or have been productive of pain or instability not already compensated.

5.  The evidence fails to show that the Veteran's multiple lipomas, posterior trunk, cover an area of at least 6 square inches (39 sq. cm.), limit function, or have been productive of pain or instability not already compensated.

6.  The evidence fails to show that the Veteran's multiple lipomas, anterior trunk, cover an area of at least 12 square inches (77 sq. cm.), limit function, or have been productive of pain or instability not already compensated.

7.  The evidence fails to show that the Veteran's residual scars, right forearm, status post lipoma removal, cover an area of at least 6 square inches (39 sq. cm.), limit function, are painful, or are unstable.

8.  The October 2014 VA examination report shows that the Veteran has soft tissue masses on his posterior neck that are neither painful nor unstable, but have a surface contour that is elevated on palpation.

9.  The Veteran does not belong to any class of veterans entitled to VA dental treatment, and an application for dental treatment was not submitted within one year of his May 1971 separation from service.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to December 3, 2013, the criteria for an initial compensable rating for painful lipomas, upper body, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).
 
2.  For the period on appeal from December 3, 2013, the criteria for a rating in excess of 20 percent for painful lipomas, upper body, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).

3.  The criteria for an initial rating in excess of 20 percent for multiple lipomas, left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).

4.  The criteria for an initial compensable rating for multiple lipomas, right upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).

5.  The criteria for an initial compensable rating for multiple lipomas, posterior trunk, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).

6.  The criteria for an initial rating in excess of 10 percent for multiple lipomas, anterior trunk, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).

7.  The criteria for an initial compensable rating for residual scars, right forearm, status post lipoma removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).

8.  For the period on appeal from October 20, 2014, the criteria for a separate 10 percent rating for multiple lipomas, posterior neck, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7819 (2015).

9.  The criteria for a grant of service connection for a dental disorder for dental treatment purposes have not been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided the necessary notice in August 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to VA's duty to assist in the development of a claim, VA provided examinations and obtained opinions in June 2011, December 2013, and October 2014 with regard to the Veteran's claims for increased ratings for lipomas and residual scars.  38 U.S.C.A. § 5103A(d).  The RO did not afford the Veteran an examination regarding his claim for dental treatment, as VA's duty to provide an examination only pertains to claims for disability compensation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

Additionally, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and relevant non-VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

In January 2011, the Veteran indicated that he began to receive benefits from the Social Security Administration (SSA) in 2002 and that his age and a back disability prevent him from working.  See VA Form 21-527 (Income-Net Worth and Employment Statement), received January 2011.  Although VA has not associated with the claims file the Veteran's SSA records, the Board finds that VA does not have a duty to obtain these records because they are not relevant to the present claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).  Specifically, the Veteran's increased ratings claims pertain to his current level of disability, not his level of disability before 2002; and SSA records documenting his postservice medical treatment are not relevant with regard to his claim for dental treatment, which turns on what is shown in his service records in addition to the Veteran's VA claims history.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of his claims, the duty to assist has been fulfilled.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).

The schedular criteria for rating skin disorders is set forth under 38 C.F.R. § 3.118.  Under this regulation, Diagnostic Code 7800 provides the criteria for rating scars or other disfigurement of the head, face, or neck. 

Diagnostic Code 7801 sets forth the criteria for rating scars, other than of the head, face or neck, that are deep and nonlinear.  Under this code, a 10 percent rating is warranted for scars that affect an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); a 20 percent rating is warranted for scars that affect an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); a 30 percent rating is warranted for scars that affect an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent rating is warranted for scars that affect an area or areas of 144 square inches (929 sq. cm.) or greater.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).

Scars not of the head, face, or neck, that are superficial and nonlinear are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802, which provides that a 10 percent rating is warranted for affected area(s) measuring 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides the following: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

Any disabling effects not considered under diagnostic codes 7800-04 may be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Notably, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Additionally, Diagnostic Code 7819 directs VA to rate "benign skin neoplasms" as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

A.  Lipomas

In June 2012, the RO granted service connection for multiple lipomas, upper body, and rated this disability noncompensable under Diagnostic Code 7819.  The RO assigned an effective date of June 17, 2010, which is the date of the Veteran's claim for service connection.  In a June 2015 rating decision, the RO increased the Veteran's evaluation to 20 percent, effective December 3, 2013, and recharacterized this disability as "painful lipomas, upper body."  In addition, the RO granted service connection for the following conditions: (1) multiple lipomas, left upper extremity (20 percent, effective October 20, 2014); (2) multiple lipomas, right upper extremity (noncompensable, effective October 20, 2014); (3) multiple lipomas, posterior trunk (noncompensable, effective October 20, 2014); and (4) multiple lipomas, anterior trunk (10 percent, effective October 20, 2014).

The Veteran's painful lipomas on his upper body are rated under Diagnostic Code 7819-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Here, in a statement that was received by VA in September 2010, the Veteran reported that his lipoma growth may be the cause of a circulatory problem in his upper left arm, which he notices when driving long distances.  Notably, however, a June 2011 examination report documents an examiner's competent finding of multiple asymptomatic upper body lipomas that vary in size from 1.0 to 2.0 inches in diameter.  The examiner reported that these masses were soft and had free mobility, and there was no evidence of tenderness, redness, or discharge upon examination.

In February 2012 and March 2012, multiple lipomas were excised from the Veteran's submental, left lumbar subfascial, and left arm areas.  Non-VA treatment records, which include operative reports, document the removal of benign masses that ranged in size from 3.0 cm to 10.0 cm in greatest dimension, but do not note any other distinguishing characteristics of the masses.

In December 2013, VA provided an examination during which an examiner noted that the Veteran had ten lipomas at that time.  The examination report indicates that the Veteran had painful masses that were located on his trunk or extremities, but did not indicate which masses were actually painful at that time.  Specifically, the examiner noted five deep soft tissue masses on the Veteran's right upper extremity.  The sizes of these masses were documented as follows: (1) 2.5 sq. cm.; (2) 2.0 sq. cm.; (3) 5.0 sq. cm.; (4) 3.0 sq. cm.; and (5) 2.0 sq. cm.  The examiner documented that the Veteran had two deep soft tissue masses on his left upper extremity that measured 5.0 sq. cm. and 9.0 sq. cm.  Additionally, the examiner documented that the Veteran had three deep soft tissue masses on his posterior trunk that measured 5.0 sq. cm., 5.0 sq. cm., and 7.0 sq. cm.  The examiner reported that as the soft tissue masses increase in size, they will become painful and can limit the Veteran's range of motion.

VA provided another examination in October 2014, during which the examiner who conducted the December 2013 examination documented that the Veteran has lipomas over the anterior chest and posterior thorax.  The examiner endorsed that the Veteran has three painful, but stable, masses on his trunk or extremities.

The examiner also noted that the Veteran has soft tissue masses on his posterior neck, but these lipomas are neither painful nor unstable.  In addition, the Veteran did not demonstrate gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The surfaces of these lipomas were elevated on palpation.  The examiner reported that "if the soft tissue masses increase in size or volume as they have, they can become very painful [and] can limit range of motion of [his] extremities."  To this point, the examiner documented the Veteran's complaint of joint pain.

The examiner noted that the Veteran has seventeen lipomas that range in size from pea-sized to fist-sized masses.  The examiner noted the location and size of the masses as follows: (1) left upper extremity, 9.0 sq. cm.; (2) left upper extremity, 7.0 sq. cm.; (3) left upper extremity, 5.0 sq. cm.; (4) left upper extremity, 69.0 sq. cm.; (5) left upper extremity, 54.0 sq. cm.; (6) right upper extremity, 2.5 sq. cm.; (7) right upper extremity, 2.0 sq. cm.; (8) right upper extremity, 3.0 sq. cm.; (9) right upper extremity, 3.0 sq. cm.; (10) posterior trunk, 5.0 sq. cm.; (11) posterior trunk, 4.0 sq. cm.; (12) posterior trunk, 7.0 sq. cm.; (13) posterior trunk, 5.0 sq. cm.; (14) posterior trunk, 5.0 sq. cm.; (15) anterior trunk, 30.0 sq. cm.; (16) anterior trunk, 20.0 sq. cm.; and (17) anterior trunk, 4.0 sq. cm.

Analysis: Upper Body

As noted previously, the Veteran has a noncompensable rating for painful upper body lipomas for the period on appeal prior to December 3, 2013, and an initial 20 percent rating for the period from December 3, 2013.

First, the Board finds that a compensable rating is not warranted under Diagnostic Code 7804 for painful lipomas for the period on appeal prior to December 3, 2013, because the evidence does not document their presence during this period.

Second, the Board finds that a rating in excess of 20 percent is not warranted from December 3, 2013, because there is no definitive evidence that the Veteran had five or more painful masses at that time.  Although the December 2013 examination report indicates that the Veteran had ten lipomas at that time, the examiner did not specify which masses were actually painful.  Further, the examiner's October 2014 finding that the Veteran only had three painful, stable masses at that time supports the Board's finding that a rating in excess of 20 percent is not warranted.

In addition, although the examiner reported in December 2013 and October 2014 that the Veteran's masses can limit the range of motion of his extremities, the competent evidence of record does not show that his lipomas currently cause limitation of motion or otherwise limit function.  Thus, in the absence of such evidence, the Board finds that the Veteran has not demonstrated additional disabling effects for which a rating is warranted.  See Diagnostic Code 7805.

Analysis: Left Upper Extremity

With regard to his left upper extremity, the Board notes again that the Veteran currently has a 20 percent rating, effective October 20, 2014.  After careful review of the evidence, the Board finds that the evidence fails to show that the Veteran had separately compensable left upper extremity masses until his October 2014 examination.  Although the December 2013 examination report documents deep masses on the Veteran's left upper extremity that measured 5.0 sq. cm. and 9.0 sq. cm., the masses did not cover an area or areas of at least 39 sq. cm., which is required in order to warrant a 10 percent rating under Diagnostic Code 7801.  In addition, the Board finds that a rating in excess of 20 percent is not warranted for left upper extremity lipomas for the period from October 20, 2014, because, the Veteran's masses do not cover an area or areas of at least 465 sq. cm.

The Board acknowledges the Veteran's report of pain throughout the period on appeal, but finds that his 20 percent rating for painful lipomas of the "upper body," which became effective December 3, 2013, adequately compensates the Veteran for this symptom and the assignment of a separate rating for painful left upper extremity masses under Diagnostic Code 7804 would constitute pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided).

Analysis: Right Upper Extremity

With regard to the Veteran's right upper extremity, the Board notes again that he currently has a noncompensable rating, effective October 20, 2014.  The December 2013 examination report documents five deep masses that range in size from 2.0 to 5.0 sq. cm. and cover an area less than 39 sq. cm.  Similarly, in October 2014, the examiner documented four masses that range in size from 2.0 to 3.0 sq. cm. and cover a total area less than 39 sq. cm.  Thus, a rating is not warranted under Diagnostic Code 7801 for any period on appeal.  Again, although these masses were painful at that time, the Veteran has a separate rating for painful upper body lipomas, and the assignment of a separate rating for right upper extremity lipomas would constitute pyramiding.  38 C.F.R. § 4.14.

Analysis: Posterior Trunk

With regard to the Veteran's posterior trunk, he currently has a noncompensable rating, effective October 20, 2014.  The December 2013 examination report documents three deep masses on the Veteran's posterior trunk that range in size from 5.0 to 7.0 sq. cm. and cover an area less than 39 sq. cm.  Similarly, in October 2014, the examiner documented five masses that range in size from 4.0 to 7.0 sq. cm. and cover a total area less than 39 sq. cm.  Thus, a rating is not warranted under Diagnostic Code 7801 for any period on appeal.  As noted previously, the assignment of a separate rating for painful masses of the posterior trunk is barred by 38 C.F.R. § 4.14.


Analysis: Anterior Trunk

With regard to the Veteran's anterior trunk, he currently has a 10 percent rating, effective October 20, 2014.  Before the October 2014 examination, the evidence is negative for details regarding any lipomas on the Veteran's anterior trunk.  The October 2014 examination report documents three deep masses that range in size from 4.0 to 30.0 sq. cm. and that cover an area less than 77 sq. cm.  Thus, an initial rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  The assignment of a separate rating for painful masses is barred by 38 C.F.R. § 4.14.

Analysis: Posterior Neck

In light of the examiner's October 2014 report that the Veteran has soft tissue masses on his posterior neck that are neither painful nor unstable, but have a surface contour that is elevated on palpation, the Board finds that a separate 10 percent rating is warranted for multiple lipomas, posterior neck, under Diagnostic Code 7800, which sets forth the criteria for rating disfigurement and scars of the head, face, or neck.  This 10 percent rating is effective October 20, 2014-the date that posterior neck masses were shown upon examination.  The Board finds that a rating in excess of 10 percent is not warranted because the examiner found that the Veteran did not demonstrate gross distortion or asymmetry of facial features nor did he demonstrate visible or palpable tissue loss.  Additionally, the evidence does not show that the Veteran demonstrated more than one characteristic of disfigurement upon examination.

Summary

Overall, the preponderance of the evidence is against the claim for increased ratings for lipomas of the upper extremities, anterior trunk, and posterior trunk; and the appeal is denied as to these issues.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, as noted above, the Board grants a separate 10 percent rating for multiple lipomas, posterior neck, effective October 20, 2014.

B.  Scars, Right Forearm

In June 2012, the RO granted service connection for residual scars, right forearm, status post lipoma removal, and assigned a noncompensable rating, effective June 17, 2010.

In June 2011, a VA examiner noted that the Veteran has "scar marks" on his right forearm due to lipoma removal.  These scars measure 1.0 inches horizontally, are superficial, and are not attached to underlying soft tissue.  There was no evidence of inflammation, discharge, or keloid formation upon examination.  Because the evidence does not show that these scars are painful, unstable, cover an area or areas of at least 929 sq. cm., or limit function, the Board finds that a compensable rating is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's residual right forearm scars and the appeal must be denied.  There is no doubt to be resolved as to this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C.  Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that symptoms of the Veteran's lipomas and residual scars are fully contemplated by the applicable rating criteria.  As shown above, the criteria account for size, pain, and disfigurement, which were addressed in the VA examinations and provide the basis for the Veteran's current disability ratings.  Although a September 2010 statement indicates that the Veteran believes that his lipoma problem has caused a circulatory problem in his upper left arm, the competent evidence of record does not support such a finding.  Accordingly, the Board finds that the evidence does not show that the Veteran experiences an exceptional level of disability due to his lipomas and residual scars, and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  See id.

The evidence does not show that there was an exceptional circumstance in which extraschedular consideration may have been required to compensate the Veteran for the collective impact of all of his service-connected disabilities during the period prior to VA's grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which became effective July 31, 2012.  With regard to the period from July 31, 2012, there is no further benefit that may be obtained by referral for extraschedular consideration because a total rating is the maximum benefit assignable on the basis of the combined effect of his multiple service-connected conditions.  Thus, any discussion of the issue of extraschedular consideration under 38 C.F.R. § 3.321 is moot.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).

In addition, the Board finds that the issue of the Veteran's entitlement to a TDIU for the period before July 31, 2012, has not been raised by the record because the increased ratings claims on appeal pertain to the Veteran's lipomas and residual scars, but the VA examination report that was of record in July 2012 does not show that the Veteran was unemployable at that time as a result of these conditions and he asserted in January 2011 that he was unable to work due to limitations posed by his age and back disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).

III.  Service Connection for a Dental Disorder for Dental Treatment Purposes

The Veteran contends that he has dental problems that began during service and asserts that he is entitled to dental treatment on that basis.  In his December 2013 substantive appeal (VA Form 9), the Veteran reported that his STRs show that he was treated for periodontal disease in March 1969 and a gingivectomy was performed in April 1969.  According to the Veteran, he followed the recommended treatment plan, which included brushing his teeth twice daily, flossing, and using mouth wash, but did not receive follow-up treatment.  He contends that his in-service dental care caused his teeth to loosen and eventually fall out.  He also asserts that he has suffered bone loss of his gums as a result, and this bone loss is so severe that he must have implants.

Under 38 C.F.R. § 3.381 (2015), replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  This condition and other dental conditions or disabilities that are noncompensable under 38 C.F.R. § 4.150 (Schedule of ratings-dental and oral conditions) may be service connected for purposes of Class II or Class II (a) dental treatment under 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(b).

For veterans discharged before October 1, 1981, the regulations require the veteran to apply for VA dental treatment within one year of discharge from the service.  38 C.F.R. § 17.161(b)(2)(i)(B) (2015).  Here, the Veteran was discharged from service in May 1971, and the claims folder does not contain an application for VA dental treatment dated within one year of separation.  The present claim was submitted in June 2010.  Therefore, the Veteran did not make application for treatment within the required time period, and service connection for treatment purposes on this basis must be denied. 

In addition, the Veteran does not have a compensable service-connected dental disability, does not have a service-connected disability that is being aggravated by a dental condition, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment.  Likewise, the Veteran is not a former prisoner of war and is not claiming that a dental condition resulted from a combat wound or other service trauma as would entitle him to one time outpatient dental care.  See 38 C.F.R. § 17.161.

Given the foregoing, there is no basis for an award of service connection for treatment purposes.  Although the Veteran has asserted that he has dental problems due to service, he is not competent to make such determinations.  His statements on etiology are therefore not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the appeal must be denied.


ORDER

For the period on appeal prior to December 3, 2013, an initial compensable rating for painful lipomas, upper body, is denied.

For the period on appeal from December 3, 2013, a rating in excess of 20 percent for painful lipomas, upper body, is denied.

An initial compensable rating in excess of 20 percent for multiple lipomas, left upper extremity, is denied.

An initial compensable rating for multiple lipomas, right upper extremity, is denied.

An initial compensable rating for multiple lipomas, posterior trunk, is denied.

An initial compensable rating in excess of 10 percent for multiple lipomas, anterior trunk, is denied.

An initial compensable rating for residual scars, right forearm, status post lipoma removal, is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for multiple lipomas, posterior neck, is granted for the period from October 20, 2014.

Service connection for a dental disorder for dental treatment purposes is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


